 Case: 1:18-cr-00035 Document #: 152 Filed: 01/15/20 Page 1 of 1 PageID #:1170

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                         Case No.: 1:18−cr−00035
                                                           Honorable John J. Tharp Jr.
James Vorley, et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, January 15, 2020:


        MINUTE entry before the Honorable John J. Tharp, Jr:Status and motion hearing
held. Defendant Vorley's motions for excess pages [139] and to seal exhibits to motion to
suppress [147] are granted. Defendants' motion for early return of trial subpoenas [151] is
granted and extends to the Government as well. Government's response to Defendants'
motion to compel disclosure of trade data [141] is due by 1/24/20; reply due by 1/31/20.
Government's response to motion to suppress [144] is due by 1/31/20; reply due by
2/14/20. The Government's response to the motion to dismiss may be of equal length to
Plaintiff's opening memorandum. Government's Santiago proffer due by 3/20/20; response
by 4/3; no reply unless requested by the Court. Government's notice of intention to offer
evidence pursuant to Rule 404(b) also due by 3/20/20. Pretrial Conference set for 4/27/20
at 2:00 p.m. Status hearing set for 2/27/20 at 9:00 a.m. Time continues to be excluded per
prior order [126]. Mailed notice (air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
